United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coeur d’Alene, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-372
Issued: August 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2010 appellant filed a timely appeal from a June 7, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of the case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The merit decision in this case was issued on March 31, 2010. An appeal of an OWCP decision issued on or
after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R. §§ 501.2(c) and 501.3.
Because more than 180 days elapsed from the most recent merit decision dated March 31, 2010, to the filing of this
appeal on November 24, 2010, the Board does not have jurisdiction over the merits of this case.

FACTUAL HISTORY
On January 4, 2010 appellant, then a 58-year-old rural mail carrier, filed an occupational
disease claim alleging that he had sustained a left hand condition as a result of constantly
grasping mail during his 30 years of employment. He noted that he had also performed six years
of light-duty computer and office work. Appellant’s supervisor noted on the reverse of the claim
form that appellant had retired on October 31, 2009. Appellant submitted a supplemental
statement dated December 9, 2009 in which he explained that he sustained right shoulder injury
in 2000, after falling on ice, and had right shoulder surgery in July 2009. After the right shoulder
surgery, he experienced numbness in his left hand because he had to use his left hand more often.
Appellant also stated that he had right carpal tunnel surgery and was told that he would need to
have left carpal tunnel surgery as well as left elbow surgery.
On January 5, 2010 appellant submitted a progress note from Dr. C. William Britt, Jr., a
Board-certified neurologist, who stated that appellant had a history of persistent numbness in his
left hand. Dr. Britt read a November 23, 2009 electromyogram study of the left upper arm, and,
after physical examination, confirmed appellant’s diagnosis as carpal tunnel syndrome.
OWCP advised appellant of the deficiencies in his claim in a letter dated
January 21, 2010. Appellant was requested to describe in detail the employment-related
activities he believed contributed to his condition. He was also requested to provide a
comprehensive medical report which provided a diagnosis of his condition and medical rationale
regarding the cause of the condition. In response to this letter, appellant submitted another
statement dated January 27, 2010 wherein he again summarized his claim.
OWCP denied the claim by decision dated March 31, 2010. The decision found that
appellant had not established that the claimed medical conditions were causally related to the
established work conditions.
Appellant requested reconsideration on May 27, 2010. He noted on the reconsideration
request that he had obtained further documentation from his physician regarding his left hand
condition, which was attached. No other evidence was attached or received with the
reconsideration request.
By decision dated June 7, 2010, OWCP denied appellant’s request for merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing regulations.4 This regulation provides that an

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

2

application for reconsideration, including all supporting documents, must set forth arguments
and contain evidence that either:
“(i) Shows that OWCP erroneously applied or interpreted a point of law; or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of these three requirements OWCP will deny the application for
review without reviewing the merits of the claim.5
ANALYSIS
In this case, appellant submitted a request for reconsideration on May 27, 2010.
Although he stated that he was attaching additional medical evidence for OWCP review, none
was received. Appellant did not allege that OWCP erroneously applied or interpreted a point of
law, nor did he advance a new legal argument. Further, OWCP received no additional medical
evidence. The Board therefore finds that appellant failed to meet the requirements of 20 C.F.R.
§ 10.606(b), and accordingly his request to reopen his case for further reconsideration on its
merits was properly denied in accordance with 20 C.F.R. § 10.608(b).6
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a further review on
its merits pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(b).

6

The Board notes that, following the issuance of the June 7, 2010 OWCP decision, on July 19, 2010 appellant
submitted new evidence together with a second request for reconsideration to OWCP. This second request for
reconsideration is pending before OWCP. The Board is precluded from reviewing this evidence which was not
before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 7, 2010 is affirmed.
Issued: August 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

